DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 2/17/2022 is acknowledged on 5/12/2022. After careful further review of Applicant argument and response, examiner found during her search a better prior art that reads on the claims, she has decided to do a Final rejection to give applicant an opportunity to review the new rejection and provide a response.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8 and 10-15 are rejected under 35 U.S.C. 102 (a) (1) and 102(a) (2) as being anticipated by Bibbey et al. (US Patent No. 5,0623,643). 
Regarding claim 1, Bibbey disclose sports training apparatus (Figure 8), comprising: a flat mat (138) including visible indicia adapted to indicate placement of at least one foot of a user of the apparatus (elements 156 are considered as visible indicia on the mat. The term indicia is defined as “distinctive marks” by the online Merriam Webster dictionary and the plurality of grommets (156) as shown in Figure 8 are considered as a plurality of indicia that are adapted to indicate placement of the foot of a user), with the flat mat adapted for placement of both of the user's feet on a top surface of the flat mat (in column 7 lines 52-53 disclose that both feet are to be on the mat (138) during using the device); a foot restraint adapted to hold a front foot of the user so that the front foot remains stationary and in contact with the top surface of the flat mat (golfing aid (10a) as shown in Figure 8), wherein the front foot is in an intended direction of a swing of a sports implement, and the front foot of the user is a user’s left foot for a right-handed user and a user’s right foot for a left-handed user (last paragraph of claim 1 discloses that the device prevents the golfer/user’s front foot from lifting and turning or pivoting during a swing. Figure 1 disclose the front foot of the golfer in an intended direction of a swing of a golf club and the user is shown as a right-handed user).

Regarding claim 6, the foot restraint is adapted to hold the front foot perpendicular to a direction of a pitch (see the perpendicular foot positioning of the person as shown in figure 1). 
The device of  Bibbey is a golfing aid and it is noted that the instant claim recites “a direction of pitch” and this expression is considered as an intended use recitation. The examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).

Regarding claim 7, the foot restraint is adapted to hold the front foot in contact with the mat and at an angle relative to perpendicular to a direction of a pitch such that the toes of the front foot are in a direction closer to the direction of the pitch than the heel of the front foot (as shown in Figure 8 and discussed in column 7 lines 13-24, the foot restraint is capable of holding the front foot at angle relative to perpendicular to the direction of a pitch as recited).
The device of  Bibbey is a golfing aid and it is noted that the instant claim recites “a direction of pitch” and this expression is considered as an intended use recitation. The examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).

Regarding claim 8, the sports implement is a golf club (see Figure 1).

Regarding claim 10, the foot restraint has an adjustable length to accommodate different sized feet (as shown in Figure 8, the connecting device (44) has VELCRO strap that is clearly adjustable).

Regarding claim 11, the foot restraint comprises a cuff connected to the mat and adapted to be placed over a top of a user's front foot and to loosely restrain the front foot (see element 44 in Figure 8 and Figures 1-2).

Regarding claims 12-14, see rejection of claims 1, 7 and 10 above. Placing a front foot of a user in the foot adjustable restraint, placing a back foot of the user on the mat and performing a swing by the user are inherent steps that a user of the Bibbey device would perform during normal use and operation of the device.

Regarding claim 15, the foot restraint is adapted to hold the front in contact with the mat and at an angle relative to perpendicular and parallel to an edge of the mat (see foot position as shown in Figure 8 and discussed in column 7 lines 13-24, the foot restraint is capable of holding the front foot at angle relative to perpendicular and parallel to the front edge of the mat).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bibbey in view of Scott (US Patent Application Publication No. 2013/0337928).
Regarding claims 2 and 3, Bibbey does not disclose the use of a visible indicia that include a line indicating a forward placement of toes of the user, visible indicia to indicate placement of a rear foot of the user without restraining the rear foot. However provided such type of indicia elements on a practice mat is not a new concept and Scott is one example of reference that teaches these recited indicia (see Figures 2-3 that has all the recited indicia on the mat. For example 42a, 42b, 46a are indicia for rear foot without restraining element and the horizontal line adjacent to the foot placement indicia is considered as a visible line indicia).
Regarding claim 5, the sports implement is not positively recited in claim 1. It is noted that the implement to be a baseball bat in the instant claim. The examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). In this case since the invention recited in the independent claim 1 is the mat not the implement, using the mat of Scott to practice baseball using a baseball bat is regarded as an intended use and the device s regarded as being capable of being used to practice baseball if so desired. Applicant is not claiming a prosses. See MPEP 2112. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 3 above, and further in view of Cagney, Jr. (US Patent No. 5,330,176).
Regarding claim 4, the references as applied to claim 3 do not disclose visible indicia that include graphic representation providing a reminder to rotate the foot as recited, however providing such kind od graphic is not a new concept and Cagney is one example of reference that teaches this concept (see instruction indicia 54) as shown in Figure 1. It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Bibbey device with instruction indicia or graphic representation of swings as taught by Cagney in order to properly instruct users on proper stance and swing as discussed in column 1 lines 8-10 of the Cagney reference.
Regarding claim 9, the device of Bibbey does not disclose if the decvie could be adapted to be used by both let-handed and right-handed users/batter. However providing a device that is capable of being used by both let-handed and right-handed users is not a new concept and Cagney is one example of reference that teaches this concept (see Figures 1-5). It would have been obvious to one of ordinary skill in the art to modify the device of Bibbey with additional section with indicia as taught by Cagney so that the device could be capable of accommodating both right-handed and left-handed users.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711